In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00070-CV



             STEPHEN WULFF, Appellant

                           V.

            JEFF FRATANGELO, Appellee



        On Appeal from the 276th District Court
               Marion County, Texas
              Trial Court No. 0900107




      Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Justice Burgess
                                 MEMORANDUM OPINION
          Stephen Wulff, appellant, filed a notice of appeal in this matter on August 22, 2014.

Both the clerk’s and reporter’s records were due to be filed with this Court on or before

November 24, 2014. Neither record has been filed, and there is no indication that Wulff has paid

for or made arrangements for payment of the fees associated with their preparation.

          Unless otherwise excused, a non-indigent appellant must either pay for or make

arrangements for the payment of the fees related to preparation of the appellate record to ensure

that the record is timely filed. TEX. R. APP. P. 35.3(a)(2), (b)(3); see TEX. R. APP. P. 20.1(c);

37.3(b), (c).

          By letter dated December 22, 2014, and pursuant to Rules 37.3(b) and (c) and 42.3(b) and

(c) of the Texas Rules of Appellate Procedure, our clerk’s office provided Wulff with notice of

and an opportunity to cure these defects. See TEX. R. APP. P. 37.3(b), (c), 42.3(b), (c). The

clerk’s letter further warned Wulff that if he did not submit an adequate response to our defect

letter within ten days of the date of the letter, his appeal would be dismissed for want of

prosecution.     See id.   We have received no communication from Wulff responsive to the

December 22 correspondence from our clerk’s office, and we have not received the appellate

record.




                                                 2
       Pursuant to Rules 37.3(b) and (c) and 42.3(b) and (c) of the Texas Rules of Appellate

Procedure, we dismiss this appeal for want of prosecution.




                                                Ralph K. Burgess
                                                Justice

Date Submitted:       January 15, 2015
Date Decided:         January 16, 2015




                                               3